Citation Nr: 1807604	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-10 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for peripheral artery disease.

2. Entitlement to service connection for carotid artery disease.

3. Entitlement to service connection for coronary artery disease. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 2003.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a central office hearing in August 2017. A transcript of the hearing has been associated with the claims file. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for peripheral artery disease, service connection for bilateral carotid artery disease and service connection for coronary artery disease. The Veteran reports his peripheral artery disease, bilateral carotid artery disease and coronary disease developed as a result of his elevated cholesterol and triglyceride levels in-service. The Board finds a remand is warranted for additional development. 

The Veteran contends that Electron Beam Computed Tomography (EBCT) testing done in-service in June 2003 noted mildly elevated coronary artery calcium scores which resulted in his subsequent development of peripheral artery, bilateral carotid and coronary artery disease and these are related to service. See June 17, 2003 EBCT test results. Service treatment records (STRs) note the Veteran had elevated cholesterol and triglycerides and increased cardiovascular risk factors during service on several occasions. Private treatment records note that the Veteran had a long history of mixed hyperlipidemia with high triglycerides and impaired fasting blood sugar during service. The Veteran's private physician noted these are known risk factors for heart disease and atherosclerosis and were inadequately treated in the past. See July 25, 2017 private opinion. The Board finds that the evidence as it stands tends to indicate that the Veteran's current disabilities may be related to service. Therefore, a VA examination and opinion is warranted addressing the potential relationship, if any, between the Veteran's peripheral artery disease, bilateral carotid artery disease, coronary artery disease and service. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA and private medical records. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his peripheral artery disease, bilateral carotid artery disease and coronary artery disease. After reviewing the claims file, and examining the Veteran the examiner is asked to answer the following questions:

a. Does the Veteran have peripheral artery disease?

b. Does the Veteran have carotid artery disease?

c. Does the Veteran have coronary artery disease?

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's peripheral artery disease is related to active service?

e. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral carotid artery disease is related to active service?

f. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's coronary artery disease is related to active service?

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that his symptoms of peripheral artery, carotid artery and coronary artery disease began in-service with elevated EBCT testing noting a mild amount of coronary artery plaque in June 2003. See June 17, 2003 EBCT testing.  The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




